        Case 3:19-cv-00823-BAJ-SDJ         Document 39      09/09/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


ASHLEY ESTES, INDIVIDUALLY                                                CIVIL ACTION
AND ON BEHALF OF JACE
BRIDGEWATER

VERSUS

C–K SHERWOOD ACRES, LLC,                                           NO.: 19-823-BAJ-SDJ
ET AL.


                                RULING AND ORDER

       Before the Court is the United States Magistrate Judge’s Report and

Recommendation (Doc. 37), proposed pursuant to 28 U.S.C. § 636(b)(1). The

Report and Recommendation addresses Plaintiff’s Second Motion to Remand

(Doc. 23). Plaintiff’s Motion was opposed. See (Doc. 24). Plaintiff argues that

Defendants’ Notice of Removal was untimely because it was filed more than 30 days

after receiving a copy of Plaintiff’s Amended Petition, and more than one year after

Plaintiff initially filed the suit in state court. (Doc. 23, at ¶¶ 7, 10, 14). The Magistrate

Judge recommended that the Motion be granted, and that the matter be referred to

the 19th Judicial District Court for the Parish of East Baton Rouge. (Doc. 37, at p. 2).

However, the Magistrate Judge further recommended that the Court deny Plaintiff’s

request that sanctions be imposed. Id. at 12–14.

       The Report and Recommendation notified the parties that, pursuant to 28

U.S.C. § 636(b)(1), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,


                                             1

  19th JDC
        Case 3:19-cv-00823-BAJ-SDJ      Document 39      09/09/20 Page 2 of 2




conclusions of law, and recommendations therein. No objections or responses were

filed by either party.

      Having carefully considered the underlying Complaint, the instant motion,

and related filings, the Court approves the Magistrate Judge’s Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and

recommendation.

      IT    IS   ORDERED       that   the       Magistrate    Judge’s    Report        and

Recommendation (Doc. 37) is ADOPTED as the Court’s opinion herein.

      IT IS FURTHER ORDERED that Plaintiff’s Second Motion to Remand

(Doc. 23) is GRANTED.

      IT IS FURTHER ORDERED that this matter is REMANDED to the 19th

Judicial District Court for the Parish of East Baton Rouge.

      IT IS FURTHER ORDERED that Plaintiff’s request for sanctions is

DENIED.



                           Baton Rouge, Louisiana, this 9th day of September, 2020



                                       _____________________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                            2
